Appeal from an order of Supreme Court, Erie County (Glownia, J.), entered November 27, 2001, which denied defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiff commenced this action seeking damages for personal injuries that she sustained when she slipped and fell on a stairway on premises leased to her by defendants. Supreme Court properly denied defendants’ motion for summary judgment dismissing the complaint. Defendants failed to sustain their burden of demonstrating their entitlement to judgment as a matter of law on the issues whether the premises were negligently maintained in a defective or hazardous condition, whether they had constructive notice of that alleged defect or hazard, and whether the alleged defect or hazard caused or contributed to plaintiff’s injuries (see Carpenter v Penn Traffic Co., 296 AD2d 842; Hunley v University of Rochester Strong Mem. Hosp., 294 AD2d 923; Donohue v Seven Seventeen HB Buffalo Corp., 292 AD2d 786, 787; Gentile v University of Rochester Med. Ctr., 292 AD2d 874, 875; Kajfasz v Wal-Mart Stores, 288 AD2d 902; Steenwerth v United Ref. Co. of Pa., 273 AD2d 878; Tenebruso v Toys “R” Us-NYTEX, 256 AD2d 1236, 1237). Even assuming, arguendo, that defendants met their initial burden, we conclude that plaintiff raised triable questions of fact concerning those issues (see Carpenter, 296 AD2d at 843; McKenzie v Crossroads Arena, *955291 AD2d 860, lv dismissed 98 NY2d 647; Kajfasz, 288 AD2d 902; Leone v County of Monroe, 284 AD2d 975; Thorn v Wilmorite, Inc., 281 AD2d 981). Present — Pine, J.P., Hayes, Scudder, Kehoe and Lawton, JJ.